DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The amendments and arguments filed on 3/22/2021 are acknowledged and have been fully considered.  Claims 1-25 are now pending.  No claims are canceled; claims 5, 10, 16, 19, and 24 are amended; no claims are withdrawn; no claims are new.
Claims 1-25 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 4-6, 8-13, 15-21, and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molz et al. (US 2007/0077267, cited on IDS filed 10/22/2020).
Molz et al. teaches a composite spinal implant device that includes collagen impregnated with a bioactive formulation (see abstract). Molz et al. teaches implantation of the spinal implant device which results in an increased rate of endogenous bone ingrowth (see [0167]).  Molz et al. teaches that the composition can further include immunosuppressive agents, particularly in circumstances where allograft compositions are administered to the patient (see [0086]). Molz et al. teaches that immunosuppressive agents that may be administered in combination with the osteoinductive formulations include tacrolimus (see [0086]). Molz et al. teaches that the osteoinductive agents include agents such as gene therapy vectors (i.e. not growth factors, see [0072]). Molz et al. teaches that the carriers (e.g. collagen) are soaked with BMP (see [0047]).  Molz et al. teaches a spinal fusion can be accomplished either anteriorly between contiguous vertebral bodies or posteriorly between consecutive transverse processes, laminae or other posterior aspects of the vertebrae (see [0008]).
Although Molz et al. teaches a composition which includes collagen and teaches the addition of immunosuppressive agents, including tacrolimus, the reference does not exemplify the instant embodiments.
However, regarding claims 1, 3 and 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made to look at the suggested embodiments for making the composition provided by Molz et al. One would have been motivated to do so with a reasonable expectation of success since Molz et al. teaches 
Regarding claims 4 and 8, Molz et al. teaches hydroxyapatite (HA) and tricalcium phosphate are the most commonly used calcium phosphates (see [0025]).
Regarding claims 5 and 10, Molz et al. teaches that the carriers (e.g. collagen) are soaked with BMP (see [0047]).
	Regarding claim 9, Molz et al. teaches that the osteoinductive agents include agents such as gene therapy vectors (i.e. not growth factors, see [0072]).
Regarding claims 11, 17, and 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made to look at the suggested embodiments for performing a spinal fusion provided by Molz et al. One would have been motivated to do so with a reasonable expectation of success since Molz et al. teaches implantation of the spinal implant device and suggests the use of immunosuppressive agents and that the composition can further include calcium phosphate based carriers, particularly in circumstances where allograft compositions are administered to the patient, and teaches that the immunosuppressive agents can include tacrolimus (see [0086]). The 
Regarding claim 12, Molz et al. teaches structural deformity, traumatic instability, degenerative instability, and post resection iatrogenic instability (see [0007]).  A person of ordinary skill in the art would all consider said conditions to have symptoms of back pain.
Regarding claim 13, Molz et al. teaches a degenerative disc (see [0007)].
Regarding claim 15, Molz et al. teaches that the osteoinductive agents include agents such as gene therapy vectors (i.e. not growth factors, see [0072]).
Regarding claim 16, Molz et al. teaches that the carriers (e.g. collagen) are soaked with BMP (see [0047]).
Regarding claims 19 and 25, it would have been obvious to one of ordinary skill in the art at the time the invention was made to look at the suggested embodiments for performing a spinal fusion provided by Molz et al. One would have been motivated to do so with a reasonable expectation of success since Molz et al. teaches implantation of the spinal implant device and suggests the use of immunosuppressive agents and that the composition can further include calcium phosphate based carriers, particularly in circumstances where allograft compositions are administered to the patient, and teaches that the immunosuppressive agents can include tacrolimus (see [0086]). The MPEP states that the selection of known materials based on their suitability for their 
Regarding claim 20, Molz et al. teaches structural deformity, traumatic instability, degenerative instability, and post resection iatrogenic instability (see [0007]).  A person of ordinary skill in the art would all consider said conditions to have symptoms of back pain.
Regarding claim 21, Molz et al. teaches a degenerative disc (see [0007)].
Regarding claim 23, Molz et al. teaches that the osteoinductive agents include agents such as gene therapy vectors (i.e. does not contain a growth factor, see [0072]).
Regarding claim 24, Molz et al. teaches that the carriers (e.g. collagen) are soaked with BMP (see [0047]).

Claims 1-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molz et al. (US 2007/0077267) in view of Chudzik et al. (US 2007/0065484, cited on IDS filed 10/22/2020).
The teachings of Molz et al. have been set forth above.
Molz et al. does not teach that more than 0.7mg of the macrolide lactone is present per 150mm3 of bone graft volume.
Chudzik et al. teaches in situ formed biodegradable occlusions (see abstract). Chudzik et al. teaches that the composition can be used in bone repair/augmentation 
Regarding claims 2, 7, 14, and 22, it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to utilize from about 0.01 to about 90 percent, by weight tacrolimus as taught by Chudzik et al. in the composition of Molz et al. One would be motivated to do so with a reasonable expectation of success as Molz et al. teaches a composite spinal implant device that includes tacrolimus, and Chudzik et al. teaches that from about 0.01 to about 90 percent is an effective amount of tacrolimus in composition can be used in bone repair/augmentation devices. Regarding the limitation of “0.7mg of the macrolide lactone per 150 mm3 of bone graft", it is noted that 0.7mg/150mm3 is 0.005g/mL, or 0.5% by weight. MPEP 2144.05 states that “[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the stand-alone capability of tacrolimus and the other macrolide compounds is not obvious, and rather is the opposite of what the existing body of knowledge would predict for stand-alone use.  However, there is nothing in the Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  Molz et al. teaches implantation of the spinal implant device which results in an increased rate of endogenous bone ingrowth (see [0167]).  Molz et al. teaches that the composition can further include immunosuppressive agents, particularly in circumstances where allograft compositions are administered to the patient (see [0086]). Molz et al. teaches that immunosuppressive agents that may be administered in combination with the osteoinductive formulations include tacrolimus (see [0086]).
Applicant argues that the Declarations filed 3/22/2021 show that the alkaline phosphate activity of various macrolides indicating that the macrolides have unexpectedly high activity even when compared BMP-2 and that tacrolimus has the best activity among the macrolides tested. Applicant argues that Molz does not make using tacrolimus in the absence of BMP-2 obvious.  However, there is nothing in the instant claims which requires the absence of BMP-2.   Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."
Applicant argues that the paragraph cited by the Examiner does not support a method of forming bone with tacrolimus in the absence of a grow factors.  However as noted above, Molz et al. teaches that immunosuppressive agents that may be administered in combination with the osteoinductive formulations include tacrolimus 
Applicant argues that the independent claims are not limited by the absence of a growth factor; however, this does not detract from the non-obviousness of the claims.  However, Molz et al. teaches that immunosuppressive agents that may be administered in combination with the osteoinductive formulations include tacrolimus (see [0086]).
Applicant argues that Chudzik does not cure the deficiencies of Molz et al. a method of forming bone with tacrolimus in the absence of a growth factor.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Chudzik is relied upon to establish that more than 0.7mg of the macrolide lactone is present per 150mm3 of bone graft volume is obvious to a person of ordinary skill in the art.  Specifically that it would have been obvious to a person of ordinary skill in the art at the time that the invention was made to utilize from about 0.01 to about 90 percent, by weight tacrolimus as taught by Chudzik et al. in the composition of Molz et al. One would be motivated to do so with a reasonable expectation of success as Molz et al. teaches a composite spinal implant device that includes tacrolimus, and Chudzik et al. teaches that from about 0.01 to 3 of bone graft", it is noted that 0.7mg/150mm3 is 0.005g/mL, or 0.5% by weight. MPEP 2144.05 states that “[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Melissa L Fisher/           Primary Examiner, Art Unit 1611